DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No claims are presently being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-34 are rejected under 35 U.S.C. 103 as being unpatentable over Ozawa et al. (US 2020/0138304 A1) (hereinafter – Ozawa) in view of John et al. (US 2021/0401332 A1) (hereinafter – John).

Regarding claim 1, Ozawa discloses A method for monitoring a health parameter of a person, the method comprising (Abstract and entire document):
receiving a pulse wave signal that is generated from radio frequency scanning data that corresponds to radio waves that have reflected from below the skin surface of a person (Para. [0170], “As will be described in detail later, pulse wave detection units 101 and 102 illustrated in FIG. 5 respectively acquire pulse wave signals PS1 and PS2 indicating pulse waves at the radial artery 91 passing through the left wrist 90 based on the outputs of the reception circuits 47 and 48. Based on the pulse wave signal PS1 from the pulse wave detection unit 101, the antenna control unit 111 outputs a transmission antenna control signal CT1 and a reception antenna control signal CR1 for selecting a transmission/reception antenna pair to be used from the transmission/reception antenna pairs (TX1, RX1), (TX2, RX2), (TX3, RX3), and (TX4, RX4) included in the first set of transmission/reception antenna pairs (41, 42).”),
wherein the radio frequency scanning data is collected through a two-dimensional array of receive antennas over a range of radio frequencies (Para. [0170], “As will be described in detail later, pulse wave detection units 101 and 102 illustrated in FIG. 5 respectively acquire pulse wave signals PS1 and PS2 indicating pulse waves at the radial artery 91 passing through the left wrist 90 based on the outputs of the reception circuits 47 and 48. Based on the pulse wave signal PS1 from the pulse wave detection unit 101, the antenna control unit 111 outputs a transmission antenna control signal CT1 and a reception antenna control signal CR1 for selecting a transmission/reception antenna pair to be used from the transmission/reception antenna pairs (TX1, RX1), (TX2, RX2), (TX3, RX3), and (TX4, RX4) included in the first set of transmission/reception antenna pairs (41, 42).”);
extracting features from at least one of the pulse wave signal and a mathematical model generated in response to the pulse wave signal (Para. [0170], “Furthermore, a PTT calculation unit 103 as a time difference acquisition unit acquires a time difference between the pulse wave signals PS1 and PS2 respectively acquired by the two sets of pulse wave detection units 101 and 102 as a pulse wave transit time (PTT). Further, the first blood pressure calculation unit 104 calculates a blood pressure value based on the pulse wave transit time acquired by the PTT calculation unit 103 using a predetermined correspondence equation between the pulse wave transit time and the blood pressure.”);
Ozawa fails to disclose applying the extracted features to a machine learning engine that includes a trained model; and
outputting from the machine learning engine an indication of a health parameter of the person in response to the extracted features.
However, in the same field of endeavor, John teaches applying the extracted features to a machine learning engine that includes a trained model (Para. [0112], “Preferably, time series analysis are performed by ANN, RNN, DL or CNN techniques.”); and
outputting from the machine learning engine an indication of a health parameter of the person in response to the extracted features (Para. [0112], “Preferably, time series analysis are performed by ANN, RNN, DL or CNN techniques.” And para. [0111], “characterized in that, the method is performing a statistical analysis on the collected information data from the pulse wave and/or on said first set of features obtained from at least two single pulse waves to arrive at a second set of features providing additional information data consisting in the mean, variation around the mean, randomness and/or time series analysis between said first set of features of the at least two single pulse waves;” pulse wave can be analyzed with machine learning to output blood pressure, other features, and blood glucose.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Ozawa to include machine learning as taught by John in order to optimize the calculations (Para. [0038], “This invention also includes at least two methodologies for obtaining an optimal group of pulse wave features for determining bgl. In the first methodology described, pulse wave features are pre-selected using a set of mathematical methodologies similar to machine learning to obtain optimal correlations with bgl.”).
Regarding claim 2, Ozawa and John teach The method of claim 1, Ozawa further discloses wherein the radio frequency scanning data is generated by transmitting radio waves below the skin surface of the person and receiving radio waves on the two-dimensional array of receive antennas, the received radio waves including a reflected portion of the transmitted radio waves that is reflected from a blood vessel of the person (Para. [0170], “As will be described in detail later, pulse wave detection units 101 and 102 illustrated in FIG. 5 respectively acquire pulse wave signals PS1 and PS2 indicating pulse waves at the radial artery 91 passing through the left wrist 90 based on the outputs of the reception circuits 47 and 48. Based on the pulse wave signal PS1 from the pulse wave detection unit 101, the antenna control unit 111 outputs a transmission antenna control signal CT1 and a reception antenna control signal CR1 for selecting a transmission/reception antenna pair to be used from the transmission/reception antenna pairs (TX1, RX1), (TX2, RX2), (TX3, RX3), and (TX4, RX4) included in the first set of transmission/reception antenna pairs (41, 42).”).
Regarding claim 3, Ozawa and John teach The method of claim 2, Ozawa further discloses wherein radio waves are transmitted from transmit antennas that have at least two different polarization orientations and wherein radio waves are received on antennas of the two-dimensional array of receive antennas that have polarization orientations that correspond to the transmit antennas (Para. [0170], “As will be described in detail later, pulse wave detection units 101 and 102 illustrated in FIG. 5 respectively acquire pulse wave signals PS1 and PS2 indicating pulse waves at the radial artery 91 passing through the left wrist 90 based on the outputs of the reception circuits 47 and 48. Based on the pulse wave signal PS1 from the pulse wave detection unit 101, the antenna control unit 111 outputs a transmission antenna control signal CT1 and a reception antenna control signal CR1 for selecting a transmission/reception antenna pair to be used from the transmission/reception antenna pairs (TX1, RX1), (TX2, RX2), (TX3, RX3), and (TX4, RX4) included in the first set of transmission/reception antenna pairs (41, 42).” See also FIG. 3 for multiple orientations).
Regarding claim 4, Ozawa and John teach The method of claim 1, Ozawa fails to disclose wherein the radio frequency scanning data is collected across the range of radio frequencies at 50 - 300 scans per second.
However, in the same field of endeavor, John teaches wherein the radio frequency scanning data is collected across the range of radio frequencies at 50 - 300 scans per second (Para. [0170], “A single pulse wave may be denoted by p(t) where t presents the time coordinate. Then, the collected pulse is p.sub.k=(k Δt) where Δt denotes the sampling step with k=0, 1, 2, . . . , n. For example, assuming the subject heart rate is 60 beats/min, and the sampling rate of the device is 50 Hz then, in this example n=50, and Δt=20 ms. Note that first and second derivative of the pulse may be derived by using the finite difference method.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Ozawa to include machine learning as taught by John in order to sample at a rate similar to heart rate (Para. [0170], “A single pulse wave may be denoted by p(t) where t presents the time coordinate. Then, the collected pulse is p.sub.k=(k Δt) where Δt denotes the sampling step with k=0, 1, 2, . . . , n. For example, assuming the subject heart rate is 60 beats/min, and the sampling rate of the device is 50 Hz then, in this example n=50, and Δt=20 ms. Note that first and second derivative of the pulse may be derived by using the finite difference method.”).
Regarding claim 5, Ozawa and John teach The method of claim 1, Ozawa further discloses wherein the pulse wave signal is generated by coherently combining the radio frequency scanning data over the range of frequencies for each of the receive antennas in the two-dimensional array of receive antennas (Para. [0219], “These transmission antenna weighting and phase shift circuits 61A and 64A and the reception antenna weighting and phase shift circuits 62A and 63A may be realized by hardware such as a switching element, or may be realized by software by a program in the CPU 100.” And para. [0220], “The phase shift circuits 621, 622, 623, and 624 shift the phases of the signals received from weighting circuits 611, 612, 613, and 614, respectively, according to transmission antenna control signal CWT1 from antenna control unit 111. With this configuration, the phases of the radio waves emitted via the transmission antennas TX1, TX2, TX3, and TX4 are shifted relative to each other.”).
Regarding claim 6, Ozawa and John teach The method of claim 5, Ozawa further discloses wherein the radio frequency scanning data includes amplitude and phase data over a range of frequencies for each receive antenna in the two-dimensional array of receive antennas (Para. [0219], “These transmission antenna weighting and phase shift circuits 61A and 64A and the reception antenna weighting and phase shift circuits 62A and 63A may be realized by hardware such as a switching element, or may be realized by software by a program in the CPU 100.” And para. [0220], “The phase shift circuits 621, 622, 623, and 624 shift the phases of the signals received from weighting circuits 611, 612, 613, and 614, respectively, according to transmission antenna control signal CWT1 from antenna control unit 111. With this configuration, the phases of the radio waves emitted via the transmission antennas TX1, TX2, TX3, and TX4 are shifted relative to each other.”).
Regarding claim 7, Ozawa and John teach The method of claim 6, Ozawa further discloses wherein coherently combining the generated data across the two-dimensional array of receive antennas and across the range of radio frequencies includes adjusting the phase of the pulse wave signal on a per-antenna and a per-frequency basis to align the periodicity of the pulse wave signals across the antennas and across the frequencies with a periodic signal model (Para. [0219], “These transmission antenna weighting and phase shift circuits 61A and 64A and the reception antenna weighting and phase shift circuits 62A and 63A may be realized by hardware such as a switching element, or may be realized by software by a program in the CPU 100.” And para. [0220], “The phase shift circuits 621, 622, 623, and 624 shift the phases of the signals received from weighting circuits 611, 612, 613, and 614, respectively, according to transmission antenna control signal CWT1 from antenna control unit 111. With this configuration, the phases of the radio waves emitted via the transmission antennas TX1, TX2, TX3, and TX4 are shifted relative to each other.”).
Regarding claim 8, Ozawa and John teach The method of claim 7, Ozawa further discloses wherein coherently combining the generated data includes adjusting weights on a per-antenna and a per-frequency basis in response to a comparison of the pulse wave signal to a model signal (Para. [0219], “These transmission antenna weighting and phase shift circuits 61A and 64A and the reception antenna weighting and phase shift circuits 62A and 63A may be realized by hardware such as a switching element, or may be realized by software by a program in the CPU 100.” And para. [0220], “The phase shift circuits 621, 622, 623, and 624 shift the phases of the signals received from weighting circuits 611, 612, 613, and 614, respectively, according to transmission antenna control signal CWT1 from antenna control unit 111. With this configuration, the phases of the radio waves emitted via the transmission antennas TX1, TX2, TX3, and TX4 are shifted relative to each other.”).
Regarding claim 9, Ozawa and John teach The method of claim 1, Ozawa further discloses wherein the pulse wave signal is an arterial pulse wave signal (Para. [0170], “As will be described in detail later, pulse wave detection units 101 and 102 illustrated in FIG. 5 respectively acquire pulse wave signals PS1 and PS2 indicating pulse waves at the radial artery 91 passing through the left wrist 90 based on the outputs of the reception circuits 47 and 48. Based on the pulse wave signal PS1 from the pulse wave detection unit 101, the antenna control unit 111 outputs a transmission antenna control signal CT1 and a reception antenna control signal CR1 for selecting a transmission/reception antenna pair to be used from the transmission/reception antenna pairs (TX1, RX1), (TX2, RX2), (TX3, RX3), and (TX4, RX4) included in the first set of transmission/reception antenna pairs (41, 42).”).
Regarding claim 10, Ozawa and John teach The method of claim 9, Ozawa further discloses wherein the extracted feature is a function of a dicrotic notch of the pulse wave signal (FIG. 13A and 13B, dicrotic notch inherently present and extracted.).
Regarding claim 11, Ozawa and John teach The method of claim 9, Ozawa further discloses wherein the extracted feature is a function of diastolic peak of the pulse wave signal (FIG. 13A and 13B, diastolic peak inherently present and extracted.).
Regarding claim 12, Ozawa and John teach The method of claim 1, Ozawa further discloses wherein the health parameter is blood pressure (Para. [0223], “In this example, basically the same operation flow illustrated in FIG. 10 is executed for blood pressure measurement based on the pulse wave transit time.”).
Regarding claim 13, Ozawa and John teach The method of claim 1, Ozawa fails to disclose wherein the health parameter is blood glucose level.
However, in the same field of endeavor, John teaches wherein the health parameter is blood glucose level (Para. [0112], “Preferably, time series analysis are performed by ANN, RNN, DL or CNN techniques.” And para. [0111], “characterized in that, the method is performing a statistical analysis on the collected information data from the pulse wave and/or on said first set of features obtained from at least two single pulse waves to arrive at a second set of features providing additional information data consisting in the mean, variation around the mean, randomness and/or time series analysis between said first set of features of the at least two single pulse waves;” pulse wave can be analyzed with machine learning to output blood pressure, other features, and blood glucose.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Ozawa to include machine learning as taught by John in order to optimize the calculations (Para. [0038], “This invention also includes at least two methodologies for obtaining an optimal group of pulse wave features for determining bgl. In the first methodology described, pulse wave features are pre-selected using a set of mathematical methodologies similar to machine learning to obtain optimal correlations with bgl.”).
Regarding claim 14, Ozawa and John teach The method of claim 1, Ozawa fails to disclose wherein the health parameter includes blood pressure and a blood glucose level.
However, in the same field of endeavor, John teaches wherein the health parameter includes blood pressure and a blood glucose level (Para. [0112], “Preferably, time series analysis are performed by ANN, RNN, DL or CNN techniques.” And para. [0111], “characterized in that, the method is performing a statistical analysis on the collected information data from the pulse wave and/or on said first set of features obtained from at least two single pulse waves to arrive at a second set of features providing additional information data consisting in the mean, variation around the mean, randomness and/or time series analysis between said first set of features of the at least two single pulse waves;” pulse wave can be analyzed with machine learning to output blood pressure, other features, and blood glucose.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Ozawa to include machine learning as taught by John in order to optimize the calculations (Para. [0038], “This invention also includes at least two methodologies for obtaining an optimal group of pulse wave features for determining bgl. In the first methodology described, pulse wave features are pre-selected using a set of mathematical methodologies similar to machine learning to obtain optimal correlations with bgl.”).
Regarding claim 15, Ozawa discloses A method for monitoring a health parameter of a person, the method comprising (Abstract and entire document):
receiving a pulse wave signal that is generated from stepped frequency scanning data that corresponds to radio waves that have reflected from below the skin surface of a person (Para. [0170], “As will be described in detail later, pulse wave detection units 101 and 102 illustrated in FIG. 5 respectively acquire pulse wave signals PS1 and PS2 indicating pulse waves at the radial artery 91 passing through the left wrist 90 based on the outputs of the reception circuits 47 and 48. Based on the pulse wave signal PS1 from the pulse wave detection unit 101, the antenna control unit 111 outputs a transmission antenna control signal CT1 and a reception antenna control signal CR1 for selecting a transmission/reception antenna pair to be used from the transmission/reception antenna pairs (TX1, RX1), (TX2, RX2), (TX3, RX3), and (TX4, RX4) included in the first set of transmission/reception antenna pairs (41, 42).”),
wherein the stepped frequency scanning data is collected through a two-dimensional array of receive antennas over a range of stepped frequencies (Para. [0170], “As will be described in detail later, pulse wave detection units 101 and 102 illustrated in FIG. 5 respectively acquire pulse wave signals PS1 and PS2 indicating pulse waves at the radial artery 91 passing through the left wrist 90 based on the outputs of the reception circuits 47 and 48. Based on the pulse wave signal PS1 from the pulse wave detection unit 101, the antenna control unit 111 outputs a transmission antenna control signal CT1 and a reception antenna control signal CR1 for selecting a transmission/reception antenna pair to be used from the transmission/reception antenna pairs (TX1, RX1), (TX2, RX2), (TX3, RX3), and (TX4, RX4) included in the first set of transmission/reception antenna pairs (41, 42).”);
extracting features from at least one of the pulse wave signal and a mathematical model generated in response to the pulse wave signal (Para. [0170], “Furthermore, a PTT calculation unit 103 as a time difference acquisition unit acquires a time difference between the pulse wave signals PS1 and PS2 respectively acquired by the two sets of pulse wave detection units 101 and 102 as a pulse wave transit time (PTT). Further, the first blood pressure calculation unit 104 calculates a blood pressure value based on the pulse wave transit time acquired by the PTT calculation unit 103 using a predetermined correspondence equation between the pulse wave transit time and the blood pressure.”);
Ozawa fails to disclose applying the extracted features to a machine learning engine that includes a trained model; and
outputting from the machine learning engine an indication of a health parameter of the person in response to the extracted features.
However, in the same field of endeavor, John teaches applying the extracted features to a machine learning engine that includes a trained model (Para. [0112], “Preferably, time series analysis are performed by ANN, RNN, DL or CNN techniques.”); and
outputting from the machine learning engine an indication of a health parameter of the person in response to the extracted features (Para. [0112], “Preferably, time series analysis are performed by ANN, RNN, DL or CNN techniques.” And para. [0111], “characterized in that, the method is performing a statistical analysis on the collected information data from the pulse wave and/or on said first set of features obtained from at least two single pulse waves to arrive at a second set of features providing additional information data consisting in the mean, variation around the mean, randomness and/or time series analysis between said first set of features of the at least two single pulse waves;” pulse wave can be analyzed with machine learning to output blood pressure, other features, and blood glucose.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Ozawa to include machine learning as taught by John in order to optimize the calculations (Para. [0038], “This invention also includes at least two methodologies for obtaining an optimal group of pulse wave features for determining bgl. In the first methodology described, pulse wave features are pre-selected using a set of mathematical methodologies similar to machine learning to obtain optimal correlations with bgl.”).
Regarding claim 16, Ozawa and John teach The method of claim 15, Ozawa further discloses wherein the stepped frequency scanning data is generated by transmitting radio waves below the skin surface of the person and receiving radio waves on the two-dimensional array of receive antennas, the received radio waves including a reflected portion of the transmitted radio waves that is reflected from a blood vessel of the person (Para. [0170], “As will be described in detail later, pulse wave detection units 101 and 102 illustrated in FIG. 5 respectively acquire pulse wave signals PS1 and PS2 indicating pulse waves at the radial artery 91 passing through the left wrist 90 based on the outputs of the reception circuits 47 and 48. Based on the pulse wave signal PS1 from the pulse wave detection unit 101, the antenna control unit 111 outputs a transmission antenna control signal CT1 and a reception antenna control signal CR1 for selecting a transmission/reception antenna pair to be used from the transmission/reception antenna pairs (TX1, RX1), (TX2, RX2), (TX3, RX3), and (TX4, RX4) included in the first set of transmission/reception antenna pairs (41, 42).”).
Regarding claim 17, Ozawa and John teach The method of claim 16, Ozawa further discloses wherein radio waves are transmitted from transmit antennas that have at least two different polarization orientations and wherein radio waves are received on antennas of the two-dimensional array of receive antennas that have polarization orientations that correspond to the transmit antennas (Para. [0170], “As will be described in detail later, pulse wave detection units 101 and 102 illustrated in FIG. 5 respectively acquire pulse wave signals PS1 and PS2 indicating pulse waves at the radial artery 91 passing through the left wrist 90 based on the outputs of the reception circuits 47 and 48. Based on the pulse wave signal PS1 from the pulse wave detection unit 101, the antenna control unit 111 outputs a transmission antenna control signal CT1 and a reception antenna control signal CR1 for selecting a transmission/reception antenna pair to be used from the transmission/reception antenna pairs (TX1, RX1), (TX2, RX2), (TX3, RX3), and (TX4, RX4) included in the first set of transmission/reception antenna pairs (41, 42).” See also FIG. 3 for multiple orientations).
Regarding claim 18, Ozawa and John teach The method of claim 15, Ozawa fails to disclose wherein the stepped frequency scanning data is collected across the range of stepped frequencies at 50 - 300 scans per second.
However, in the same field of endeavor, John teaches wherein the stepped frequency scanning data is collected across the range of stepped frequencies at 50 - 300 scans per second (Para. [0170], “A single pulse wave may be denoted by p(t) where t presents the time coordinate. Then, the collected pulse is p.sub.k=(k Δt) where Δt denotes the sampling step with k=0, 1, 2, . . . , n. For example, assuming the subject heart rate is 60 beats/min, and the sampling rate of the device is 50 Hz then, in this example n=50, and Δt=20 ms. Note that first and second derivative of the pulse may be derived by using the finite difference method.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Ozawa to include machine learning as taught by John in order to sample at a rate similar to heart rate (Para. [0170], “A single pulse wave may be denoted by p(t) where t presents the time coordinate. Then, the collected pulse is p.sub.k=(k Δt) where Δt denotes the sampling step with k=0, 1, 2, . . . , n. For example, assuming the subject heart rate is 60 beats/min, and the sampling rate of the device is 50 Hz then, in this example n=50, and Δt=20 ms. Note that first and second derivative of the pulse may be derived by using the finite difference method.”).
Regarding claim 19, Ozawa and John teach The method of claim 15, Ozawa further discloses wherein the pulse wave signal is generated by coherently combining the stepped frequency scanning data over the range of frequencies for each of the receive antennas in the two-dimensional array of receive antennas (Para. [0219], “These transmission antenna weighting and phase shift circuits 61A and 64A and the reception antenna weighting and phase shift circuits 62A and 63A may be realized by hardware such as a switching element, or may be realized by software by a program in the CPU 100.” And para. [0220], “The phase shift circuits 621, 622, 623, and 624 shift the phases of the signals received from weighting circuits 611, 612, 613, and 614, respectively, according to transmission antenna control signal CWT1 from antenna control unit 111. With this configuration, the phases of the radio waves emitted via the transmission antennas TX1, TX2, TX3, and TX4 are shifted relative to each other.”).
Regarding claim 20, Ozawa and John teach The method of claim 19, Ozawa further discloses wherein the stepped frequency scanning data includes amplitude and phase data over a range of frequencies for each receive antenna in the two-dimensional array of receive antennas (Para. [0219], “These transmission antenna weighting and phase shift circuits 61A and 64A and the reception antenna weighting and phase shift circuits 62A and 63A may be realized by hardware such as a switching element, or may be realized by software by a program in the CPU 100.” And para. [0220], “The phase shift circuits 621, 622, 623, and 624 shift the phases of the signals received from weighting circuits 611, 612, 613, and 614, respectively, according to transmission antenna control signal CWT1 from antenna control unit 111. With this configuration, the phases of the radio waves emitted via the transmission antennas TX1, TX2, TX3, and TX4 are shifted relative to each other.”).
Regarding claim 21, Ozawa and John teach The method of claim 20, Ozawa further discloses wherein coherently combining the generated data across the two-dimensional array of receive antennas and across the range of stepped frequencies includes adjusting the phase of the pulse wave signal on a per-antenna and a per-frequency basis to align the periodicity of the pulse wave signals across the antennas and across the frequencies with a periodic signal model (Para. [0219], “These transmission antenna weighting and phase shift circuits 61A and 64A and the reception antenna weighting and phase shift circuits 62A and 63A may be realized by hardware such as a switching element, or may be realized by software by a program in the CPU 100.” And para. [0220], “The phase shift circuits 621, 622, 623, and 624 shift the phases of the signals received from weighting circuits 611, 612, 613, and 614, respectively, according to transmission antenna control signal CWT1 from antenna control unit 111. With this configuration, the phases of the radio waves emitted via the transmission antennas TX1, TX2, TX3, and TX4 are shifted relative to each other.”).
Regarding claim 22, Ozawa and John teach The method of claim 21, Ozawa further discloses wherein coherently combining the generated data includes adjusting weights on a per-antenna and a per-frequency basis in response to a comparison of the pulse wave signal to a model signal (Para. [0219], “These transmission antenna weighting and phase shift circuits 61A and 64A and the reception antenna weighting and phase shift circuits 62A and 63A may be realized by hardware such as a switching element, or may be realized by software by a program in the CPU 100.” And para. [0220], “The phase shift circuits 621, 622, 623, and 624 shift the phases of the signals received from weighting circuits 611, 612, 613, and 614, respectively, according to transmission antenna control signal CWT1 from antenna control unit 111. With this configuration, the phases of the radio waves emitted via the transmission antennas TX1, TX2, TX3, and TX4 are shifted relative to each other.”).
Regarding claim 23, Ozawa and John teach The method of claim 15, Ozawa further discloses wherein the pulse wave signal is an arterial pulse wave signal (Para. [0170], “As will be described in detail later, pulse wave detection units 101 and 102 illustrated in FIG. 5 respectively acquire pulse wave signals PS1 and PS2 indicating pulse waves at the radial artery 91 passing through the left wrist 90 based on the outputs of the reception circuits 47 and 48. Based on the pulse wave signal PS1 from the pulse wave detection unit 101, the antenna control unit 111 outputs a transmission antenna control signal CT1 and a reception antenna control signal CR1 for selecting a transmission/reception antenna pair to be used from the transmission/reception antenna pairs (TX1, RX1), (TX2, RX2), (TX3, RX3), and (TX4, RX4) included in the first set of transmission/reception antenna pairs (41, 42).”).
Regarding claim 24, Ozawa and John teach The method of claim 23, Ozawa further discloses wherein the extracted feature is a function of a dicrotic notch of the pulse wave signal (FIG. 13A and 13B, dicrotic notch inherently present and extracted.).
Regarding claim 25, Ozawa and John teach The method of claim 23, Ozawa further discloses wherein the extracted feature is a function of diastolic peak of the pulse wave signal (FIG. 13A and 13B, diastolic peak inherently present and extracted.).
Regarding claim 26, Ozawa and John teach The method of claim 15, Ozawa further discloses wherein the health parameter is blood pressure (Para. [0223], “In this example, basically the same operation flow illustrated in FIG. 10 is executed for blood pressure measurement based on the pulse wave transit time.”).
Regarding claim 27, Ozawa and John teach The method of claim 15, Ozawa fails to disclose wherein the health parameter is blood glucose level.
However, in the same field of endeavor, John teaches wherein the health parameter is blood glucose level (Para. [0112], “Preferably, time series analysis are performed by ANN, RNN, DL or CNN techniques.” And para. [0111], “characterized in that, the method is performing a statistical analysis on the collected information data from the pulse wave and/or on said first set of features obtained from at least two single pulse waves to arrive at a second set of features providing additional information data consisting in the mean, variation around the mean, randomness and/or time series analysis between said first set of features of the at least two single pulse waves;” pulse wave can be analyzed with machine learning to output blood pressure, other features, and blood glucose.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Ozawa to include machine learning as taught by John in order to optimize the calculations (Para. [0038], “This invention also includes at least two methodologies for obtaining an optimal group of pulse wave features for determining bgl. In the first methodology described, pulse wave features are pre-selected using a set of mathematical methodologies similar to machine learning to obtain optimal correlations with bgl.”).
Regarding claim 28, Ozawa discloses A method for monitoring a blood pressure in a person, the method comprising (Abstract and entire document):
receiving an arterial pulse wave signal that is generated from stepped frequency scanning data that corresponds to radio waves that have reflected from below the skin surface of a person (Para. [0170], “As will be described in detail later, pulse wave detection units 101 and 102 illustrated in FIG. 5 respectively acquire pulse wave signals PS1 and PS2 indicating pulse waves at the radial artery 91 passing through the left wrist 90 based on the outputs of the reception circuits 47 and 48. Based on the pulse wave signal PS1 from the pulse wave detection unit 101, the antenna control unit 111 outputs a transmission antenna control signal CT1 and a reception antenna control signal CR1 for selecting a transmission/reception antenna pair to be used from the transmission/reception antenna pairs (TX1, RX1), (TX2, RX2), (TX3, RX3), and (TX4, RX4) included in the first set of transmission/reception antenna pairs (41, 42).”),
wherein the stepped frequency scanning data is collected through a two-dimensional array of receive antennas over a range of stepped frequencies (Para. [0170], “As will be described in detail later, pulse wave detection units 101 and 102 illustrated in FIG. 5 respectively acquire pulse wave signals PS1 and PS2 indicating pulse waves at the radial artery 91 passing through the left wrist 90 based on the outputs of the reception circuits 47 and 48. Based on the pulse wave signal PS1 from the pulse wave detection unit 101, the antenna control unit 111 outputs a transmission antenna control signal CT1 and a reception antenna control signal CR1 for selecting a transmission/reception antenna pair to be used from the transmission/reception antenna pairs (TX1, RX1), (TX2, RX2), (TX3, RX3), and (TX4, RX4) included in the first set of transmission/reception antenna pairs (41, 42).”);
extracting features from at least one of the pulse wave signal and a mathematical model generated in response to the pulse wave signal (Para. [0170], “Furthermore, a PTT calculation unit 103 as a time difference acquisition unit acquires a time difference between the pulse wave signals PS1 and PS2 respectively acquired by the two sets of pulse wave detection units 101 and 102 as a pulse wave transit time (PTT). Further, the first blood pressure calculation unit 104 calculates a blood pressure value based on the pulse wave transit time acquired by the PTT calculation unit 103 using a predetermined correspondence equation between the pulse wave transit time and the blood pressure.”);
Ozawa fails to disclose applying the extracted features to a machine learning engine that includes a trained model; and
outputting from the machine learning engine an indication of a blood pressure of the person in response to the extracted features.
However, in the same field of endeavor, John teaches applying the extracted features to a machine learning engine that includes a trained model (Para. [0112], “Preferably, time series analysis are performed by ANN, RNN, DL or CNN techniques.”); and
outputting from the machine learning engine an indication of a blood pressure of the person in response to the extracted features (Para. [0112], “Preferably, time series analysis are performed by ANN, RNN, DL or CNN techniques.” And para. [0111], “characterized in that, the method is performing a statistical analysis on the collected information data from the pulse wave and/or on said first set of features obtained from at least two single pulse waves to arrive at a second set of features providing additional information data consisting in the mean, variation around the mean, randomness and/or time series analysis between said first set of features of the at least two single pulse waves;” pulse wave can be analyzed with machine learning to output blood pressure, other features, and blood glucose.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Ozawa to include machine learning as taught by John in order to optimize the calculations (Para. [0038], “This invention also includes at least two methodologies for obtaining an optimal group of pulse wave features for determining bgl. In the first methodology described, pulse wave features are pre-selected using a set of mathematical methodologies similar to machine learning to obtain optimal correlations with bgl.”).
Regarding claim 29, Ozawa discloses A method for monitoring a health parameter of a person, the method comprising (Abstract and entire document):
transmitting radio waves below the skin surface of a person and across a range of radio frequencies (Para. [0170], “As will be described in detail later, pulse wave detection units 101 and 102 illustrated in FIG. 5 respectively acquire pulse wave signals PS1 and PS2 indicating pulse waves at the radial artery 91 passing through the left wrist 90 based on the outputs of the reception circuits 47 and 48. Based on the pulse wave signal PS1 from the pulse wave detection unit 101, the antenna control unit 111 outputs a transmission antenna control signal CT1 and a reception antenna control signal CR1 for selecting a transmission/reception antenna pair to be used from the transmission/reception antenna pairs (TX1, RX1), (TX2, RX2), (TX3, RX3), and (TX4, RX4) included in the first set of transmission/reception antenna pairs (41, 42).”);
receiving radio waves on a two-dimensional array of receive antennas, the received radio waves including a reflected portion of the transmitted radio waves across the range of radio frequencies (Para. [0170], “As will be described in detail later, pulse wave detection units 101 and 102 illustrated in FIG. 5 respectively acquire pulse wave signals PS1 and PS2 indicating pulse waves at the radial artery 91 passing through the left wrist 90 based on the outputs of the reception circuits 47 and 48. Based on the pulse wave signal PS1 from the pulse wave detection unit 101, the antenna control unit 111 outputs a transmission antenna control signal CT1 and a reception antenna control signal CR1 for selecting a transmission/reception antenna pair to be used from the transmission/reception antenna pairs (TX1, RX1), (TX2, RX2), (TX3, RX3), and (TX4, RX4) included in the first set of transmission/reception antenna pairs (41, 42).”);
generating digital data that corresponds to the received radio waves (Para. [0170], “As will be described in detail later, pulse wave detection units 101 and 102 illustrated in FIG. 5 respectively acquire pulse wave signals PS1 and PS2 indicating pulse waves at the radial artery 91 passing through the left wrist 90 based on the outputs of the reception circuits 47 and 48. Based on the pulse wave signal PS1 from the pulse wave detection unit 101, the antenna control unit 111 outputs a transmission antenna control signal CT1 and a reception antenna control signal CR1 for selecting a transmission/reception antenna pair to be used from the transmission/reception antenna pairs (TX1, RX1), (TX2, RX2), (TX3, RX3), and (TX4, RX4) included in the first set of transmission/reception antenna pairs (41, 42).”);
coherently combining the digital data across the antennas of the two- dimensional array of receive antennas and across the range of radio frequencies to produce a pulse wave signal of the person (Para. [0219], “These transmission antenna weighting and phase shift circuits 61A and 64A and the reception antenna weighting and phase shift circuits 62A and 63A may be realized by hardware such as a switching element, or may be realized by software by a program in the CPU 100.” And para. [0220], “The phase shift circuits 621, 622, 623, and 624 shift the phases of the signals received from weighting circuits 611, 612, 613, and 614, respectively, according to transmission antenna control signal CWT1 from antenna control unit 111. With this configuration, the phases of the radio waves emitted via the transmission antennas TX1, TX2, TX3, and TX4 are shifted relative to each other.”);
extracting features from at least one of the pulse wave signal and a mathematical model generated in response to the pulse wave signal (Para. [0170], “Furthermore, a PTT calculation unit 103 as a time difference acquisition unit acquires a time difference between the pulse wave signals PS1 and PS2 respectively acquired by the two sets of pulse wave detection units 101 and 102 as a pulse wave transit time (PTT). Further, the first blood pressure calculation unit 104 calculates a blood pressure value based on the pulse wave transit time acquired by the PTT calculation unit 103 using a predetermined correspondence equation between the pulse wave transit time and the blood pressure.”);
Ozawa fails to disclose applying the extracted features to a machine learning engine that includes a trained model; and
 outputting from the machine learning engine an indication of a health parameter of the person in response to the extracted features.
However, in the same field of endeavor, John teaches applying the extracted features to a machine learning engine that includes a trained model (Para. [0112], “Preferably, time series analysis are performed by ANN, RNN, DL or CNN techniques.”); and
 outputting from the machine learning engine an indication of a health parameter of the person in response to the extracted features (Para. [0112], “Preferably, time series analysis are performed by ANN, RNN, DL or CNN techniques.” And para. [0111], “characterized in that, the method is performing a statistical analysis on the collected information data from the pulse wave and/or on said first set of features obtained from at least two single pulse waves to arrive at a second set of features providing additional information data consisting in the mean, variation around the mean, randomness and/or time series analysis between said first set of features of the at least two single pulse waves;” pulse wave can be analyzed with machine learning to output blood pressure, other features, and blood glucose.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Ozawa to include machine learning as taught by John in order to optimize the calculations (Para. [0038], “This invention also includes at least two methodologies for obtaining an optimal group of pulse wave features for determining bgl. In the first methodology described, pulse wave features are pre-selected using a set of mathematical methodologies similar to machine learning to obtain optimal correlations with bgl.”).
Regarding claim 30, Ozawa and John teach The method of claim 29, Ozawa further discloses wherein coherently combining the digital data comprises adjusting weights on a per-antenna and on a per-frequency basis (Para. [0219], “These transmission antenna weighting and phase shift circuits 61A and 64A and the reception antenna weighting and phase shift circuits 62A and 63A may be realized by hardware such as a switching element, or may be realized by software by a program in the CPU 100.” And para. [0220], “The phase shift circuits 621, 622, 623, and 624 shift the phases of the signals received from weighting circuits 611, 612, 613, and 614, respectively, according to transmission antenna control signal CWT1 from antenna control unit 111. With this configuration, the phases of the radio waves emitted via the transmission antennas TX1, TX2, TX3, and TX4 are shifted relative to each other.”).
Regarding claim 31, Ozawa and John teach The method of claim 29, Ozawa further discloses wherein the health parameter is blood pressure (Para. [0223], “In this example, basically the same operation flow illustrated in FIG. 10 is executed for blood pressure measurement based on the pulse wave transit time.”).
Regarding claim 32, Ozawa and John teach The method of claim 29, Ozawa fails to disclose wherein the health parameter is blood glucose level.
However, in the same field of endeavor, John teaches wherein the health parameter is blood glucose level (Para. [0112], “Preferably, time series analysis are performed by ANN, RNN, DL or CNN techniques.” And para. [0111], “characterized in that, the method is performing a statistical analysis on the collected information data from the pulse wave and/or on said first set of features obtained from at least two single pulse waves to arrive at a second set of features providing additional information data consisting in the mean, variation around the mean, randomness and/or time series analysis between said first set of features of the at least two single pulse waves;” pulse wave can be analyzed with machine learning to output blood pressure, other features, and blood glucose.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Ozawa to include machine learning as taught by John in order to optimize the calculations (Para. [0038], “This invention also includes at least two methodologies for obtaining an optimal group of pulse wave features for determining bgl. In the first methodology described, pulse wave features are pre-selected using a set of mathematical methodologies similar to machine learning to obtain optimal correlations with bgl.”).
Regarding claim 33, Ozawa discloses A method for monitoring a health parameter of a person, the method comprising (Abstract and entire document):
 receiving data corresponding to a pulse wave signal that is generated from stepped frequency scanning data that corresponds to radio waves that have reflected from below the skin surface of a person (Para. [0170], “As will be described in detail later, pulse wave detection units 101 and 102 illustrated in FIG. 5 respectively acquire pulse wave signals PS1 and PS2 indicating pulse waves at the radial artery 91 passing through the left wrist 90 based on the outputs of the reception circuits 47 and 48. Based on the pulse wave signal PS1 from the pulse wave detection unit 101, the antenna control unit 111 outputs a transmission antenna control signal CT1 and a reception antenna control signal CR1 for selecting a transmission/reception antenna pair to be used from the transmission/reception antenna pairs (TX1, RX1), (TX2, RX2), (TX3, RX3), and (TX4, RX4) included in the first set of transmission/reception antenna pairs (41, 42).”),
wherein the stepped frequency scanning data is collected through a two-dimensional array of receive antennas over a range of stepped frequencies (Para. [0170], “As will be described in detail later, pulse wave detection units 101 and 102 illustrated in FIG. 5 respectively acquire pulse wave signals PS1 and PS2 indicating pulse waves at the radial artery 91 passing through the left wrist 90 based on the outputs of the reception circuits 47 and 48. Based on the pulse wave signal PS1 from the pulse wave detection unit 101, the antenna control unit 111 outputs a transmission antenna control signal CT1 and a reception antenna control signal CR1 for selecting a transmission/reception antenna pair to be used from the transmission/reception antenna pairs (TX1, RX1), (TX2, RX2), (TX3, RX3), and (TX4, RX4) included in the first set of transmission/reception antenna pairs (41, 42).”);
Ozawa fails to disclose outputting from a machine learning engine an indication of a health parameter of the person in response to the received data that corresponds to a pulse wave signal that is generated from stepped frequency scanning data.
However, in the same field of endeavor, John teaches outputting from a machine learning engine an indication of a health parameter of the person in response to the received data that corresponds to a pulse wave signal that is generated from stepped frequency scanning data (Para. [0112], “Preferably, time series analysis are performed by ANN, RNN, DL or CNN techniques.” And para. [0111], “characterized in that, the method is performing a statistical analysis on the collected information data from the pulse wave and/or on said first set of features obtained from at least two single pulse waves to arrive at a second set of features providing additional information data consisting in the mean, variation around the mean, randomness and/or time series analysis between said first set of features of the at least two single pulse waves;” pulse wave can be analyzed with machine learning to output blood pressure, other features, and blood glucose.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Ozawa to include machine learning as taught by John in order to optimize the calculations (Para. [0038], “This invention also includes at least two methodologies for obtaining an optimal group of pulse wave features for determining bgl. In the first methodology described, pulse wave features are pre-selected using a set of mathematical methodologies similar to machine learning to obtain optimal correlations with bgl.”).
Regarding claim 34, Ozawa discloses A system for monitoring a health parameter of a person, the system comprising (Abstract and entire document):
an interface for receiving a pulse wave signal that is generated from radio frequency scanning data that corresponds to radio waves that have reflected from below the skin surface of a person (Para. [0170], “As will be described in detail later, pulse wave detection units 101 and 102 illustrated in FIG. 5 respectively acquire pulse wave signals PS1 and PS2 indicating pulse waves at the radial artery 91 passing through the left wrist 90 based on the outputs of the reception circuits 47 and 48. Based on the pulse wave signal PS1 from the pulse wave detection unit 101, the antenna control unit 111 outputs a transmission antenna control signal CT1 and a reception antenna control signal CR1 for selecting a transmission/reception antenna pair to be used from the transmission/reception antenna pairs (TX1, RX1), (TX2, RX2), (TX3, RX3), and (TX4, RX4) included in the first set of transmission/reception antenna pairs (41, 42).”),
wherein the radio frequency scanning data is collected through a two-dimensional array of receive antennas over a range of radio frequencies (Para. [0170], “As will be described in detail later, pulse wave detection units 101 and 102 illustrated in FIG. 5 respectively acquire pulse wave signals PS1 and PS2 indicating pulse waves at the radial artery 91 passing through the left wrist 90 based on the outputs of the reception circuits 47 and 48. Based on the pulse wave signal PS1 from the pulse wave detection unit 101, the antenna control unit 111 outputs a transmission antenna control signal CT1 and a reception antenna control signal CR1 for selecting a transmission/reception antenna pair to be used from the transmission/reception antenna pairs (TX1, RX1), (TX2, RX2), (TX3, RX3), and (TX4, RX4) included in the first set of transmission/reception antenna pairs (41, 42).”);
Ozawa fails to disclose a machine learning engine configured to apply the extracted features to a machine learning engine that includes a trained model, and
to output an indication of a health parameter of the person in response to the extracted features.
However, in the same field of endeavor, John teaches a machine learning engine configured to apply the extracted features to a machine learning engine that includes a trained model (Para. [0112], “Preferably, time series analysis are performed by ANN, RNN, DL or CNN techniques.”), and
to output an indication of a health parameter of the person in response to the extracted features (Para. [0112], “Preferably, time series analysis are performed by ANN, RNN, DL or CNN techniques.” And para. [0111], “characterized in that, the method is performing a statistical analysis on the collected information data from the pulse wave and/or on said first set of features obtained from at least two single pulse waves to arrive at a second set of features providing additional information data consisting in the mean, variation around the mean, randomness and/or time series analysis between said first set of features of the at least two single pulse waves;” pulse wave can be analyzed with machine learning to output blood pressure, other features, and blood glucose.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Ozawa to include machine learning as taught by John in order to optimize the calculations (Para. [0038], “This invention also includes at least two methodologies for obtaining an optimal group of pulse wave features for determining bgl. In the first methodology described, pulse wave features are pre-selected using a set of mathematical methodologies similar to machine learning to obtain optimal correlations with bgl.”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A TOMBERS whose telephone number is (571)272-6851.  The examiner can normally be reached on M-TH 7:00-16:00, F 7:00-11:00(Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.A.T./Examiner, Art Unit 3791                                                                                                                                                                                                        

/DEVIN B HENSON/Primary Examiner, Art Unit 3791